UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7300


WILLIE PRICE,

                Plaintiff - Appellant,

          v.

JIM STEWARD, III, Commissioner,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00743-CMH-IDD)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Price, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie     Price    appeals     the        district      court’s    order

dismissing     without     prejudice      his     42     U.S.C.      § 1983    (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.      Price    v.   Steward,      No.       1:11-cv-00743-CMH-IDD

(E.D. Va. Sept. 15, 2011).           We grant leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal    contentions     are   adequately       presented       in   the    materials

before   the   court     and   argument    would       not    aid    the   decisional

process.



                                                                              AFFIRMED




                                       2